         Case 1:20-cv-00907-NRB Document 58
                                         57 Filed 08/31/21
                                                  08/30/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Framework MI, Inc.,                                      Civ. Action No.

        Plaintiff,                                        1:20-cv-00907 (NRB)

 v.
                                                          STIPULATED PROTECTIVE
 CVS Health Corporation; CVS Pharmacy, Inc.;              ORDER
 Caremark RX, LLC; ProCare Pharmacy, LLC
 d/b/a Encompass RX

        Defendants.



        It is hereby agreed by the parties and ordered by the Court that the following shall apply
to information, documents, excerpts from documents, and other materials, with the exception of
computer source code and source code related materials, produced in this action pursuant to the
Federal and Local Rules of Civil Procedure governing disclosure and discovery:

        1.      With the exception of computer source code and source code related materials,
information, documents and other materials may be designated by the producing party (“the
Designating Person”) in the manner described herein. All such information, documents,
excerpts from documents, and other materials will constitute “Designated Material” under this
Order. The designation shall be either (a) “CONFIDENTIAL” or (b) CONFIDENTIAL-
ATTORNEYS’ EYES ONLY.” The parties agree to address the designation and handling of
computer source code and source code related materials under an amendment to this stipulated
protective order. This Order shall apply to Designated Material produced by any party or third-
party in this action.

       2.      “CONFIDENTIAL” information means information, documents, or things that
have not been made public by the disclosing party and that the disclosing party reasonably and
in good faith believes contains or comprises (a) trade secrets, (b) proprietary business
information, or (c) information implicating an individual’s legitimate expectation of privacy.

        3.       “CONFIDENTIAL-ATTORNEY’S EYES ONLY” means CONFIDENTIAL
information that the disclosing party reasonably and in good faith believes is so highly
sensitive that its disclosure to a competitor could result in significant competitive or
commercial disadvantage to the designating party.

         4.     Designated Material shall not be used or disclosed for any purpose other than
the litigation of this action and may be disclosed only as follows:

               a.       Parties: Material designated “CONFIDENTIAL” may be disclosed to
       parties to this action or directors, officers and employees of parties to this action, who

                                                 1
            Case 1:20-cv-00907-NRB Document 58
                                            57 Filed 08/31/21
                                                     08/30/21 Page 2 of 6




       have a legitimate need to see the information in connection with their responsibilities for
       overseeing the litigation or assisting counsel in preparing the action for trial or
       settlement. Before Designated Material is disclosed for this purpose, each such person
       must agree to be bound by this Order by signing a document substantially in the form of
       Exhibit A.

              b.      Witnesses or Prospective Witnesses: Designated Material, including
       material designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be
       disclosed to a witness or prospective witness in this action, but only for purposes of
       testimony or preparation of testimony in this case, whether at trial, hearing, or
       deposition, but it may not be retained by the witness or prospective witness. Before
       Designated Material is disclosed for this purpose, each such person must agree to be
       bound by this Order, by signing a document substantially in the form of Exhibit A.

               c.      Outside Experts: Designated Material, including material designated
       “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to an outside
       expert for the purpose of obtaining the expert’s assistance in the litigation. Before
       Designated Material is disclosed for this purpose, each such person must agree to be
       bound by this Order, by signing a document substantially in the form of Exhibit A.

              d.      Outside Counsel: Designated Material, including material designated
       “CONFIDENTIAL- ATTORNEYS’ EYES ONLY,” may be disclosed to counsel of
       record and their associates, paralegals, and regularly employed office staff.

               e.      In-house Counsel: In addition to the parties’ rights under paragraph 4.a.,
       material designated “CONFIDENTIAL- ATTORNEYS’ EYES ONLY” may be
       disclosed to two in-house counsel for each party. Before Designated Material is
       disclosed for this purpose, each such person must agree to be bound by this Order, by
       signing a document substantially in the form of Exhibit A. Upon request by a receiving
       party, the parties will meet and confer regarding allowing access to additional in-house
       counsel.

               f.      Other Persons: Designated Material may be provided as necessary to
       copying services, translators, and litigation support firms. Before Designated Material
       is disclosed to such third parties, each such person must agree to be bound by this
       Order by signing a document substantially in the form of Exhibit A.

       5.      Prior to disclosing or displaying any Designated Material to any person,
counsel shall:

                a.     Inform the person of the confidential nature of the Designated Material;
       and

              b.       Inform the person that this Court has enjoined the use of the Designated
       Material by him/her for any purpose other than this litigation and has enjoined the
       disclosure of that information or documents to any other person.

       6.       The confidential information may be displayed to and discussed with the

                                                2
         Case 1:20-cv-00907-NRB Document 58
                                         57 Filed 08/31/21
                                                  08/30/21 Page 3 of 6




persons identified in Paragraphs 4(b) and (c) only on the condition that, prior to any such
display or discussion, each such person shall be asked to sign an agreement to be bound by
this Order in the form attached hereto as Exhibit A. In the event such person refuses to sign
an agreement in substantially the form attached as Exhibit A, the party desiring to disclose the
confidential information may seek appropriate relief from the Court.

        7.      A person having custody of Designated Material shall maintain it in a manner
that limits access to the Designated Material to persons permitted such access under this Order.

       8.     Counsel shall maintain a collection of all signed documents by which
persons have agreed to be bound by this Order.

        9.      Documents shall be designated by stamping or otherwise marking the
documents with the words “CONFIDENTIAL” or “CONFIDENTIAL-FOR ATTORNEYS’
EYES ONLY” thus clearly identifying the category of Designated Material for which
protection is sought under the terms of this Order. Designated Material not reduced to
documentary form shall be designated by the producing party in a reasonably equivalent way.

       10.     The parties will use reasonable care to avoid designating as
confidential documents or information that does not need to be designated as such.

         11.    A party may submit a request in writing to the party who produced Designated
Material that the designation be modified or withdrawn. If the Designating Person does not
agree to the re-designation within five business days, the objecting party may apply to the Court
for relief. Upon any such application, the burden shall be on the Designating Person to show
why the designation is proper. Before serving a written challenge, the objecting party must
attempt in good faith to meet and confer with the Designating Person in an effort to resolve the
matter. The Court may award sanctions if it finds that a party’s position was taken without
substantial justification.

        12.     Deposition transcripts or portions thereof may be designated either (a) when the
testimony is recorded, or (b) by written notice to all counsel of record, given within ten
business days after the Designating Person’s receipt of the transcript in which case all counsel
receiving such notice shall be responsible for marking the copies of the designated transcript or
portion thereof in their possession or control as directed by the Designating Person. Pending
expiration of the ten business days, the deposition transcript shall be treated as designated.
When testimony is designated at a deposition, the Designating Person may exclude from the
deposition all persons other than those to whom the Designated Material may be disclosed
under paragraph 4 of this Order. Any party may mark Designated Material as a deposition
exhibit, provided the deposition witness is one to whom the exhibit may be disclosed under
paragraph 4 of this Order and the exhibit and related transcript pages receive the same
confidentiality designation as the original Designated Material.

       13.      Any Designated Material which becomes part of an official judicial proceeding
or which is filed with the Court is public. Such Designated Material will be sealed by the Court
only upon motion and in accordance with applicable law, including the Local Rules of this
Court. This Protective Order does not provide for the automatic sealing of such Designated

                                                 3
         Case 1:20-cv-00907-NRB Document 58
                                         57 Filed 08/31/21
                                                  08/30/21 Page 4 of 6




Material. If it becomes necessary to file Designated Material with the Court, a party must
move to file the Designated Material under seal.

       14.     Filing pleadings or other papers disclosing or containing Designated
Material does not waive the designated status of the material. The Court will determine
how Designated Material will be treated during trial and other proceedings as it deems
appropriate.

        15.     Upon final termination of this action, all Designated Material and copies
thereof shall be returned promptly (and in no event later than forty-five (45) days after entry of
final judgment), returned to the producing party, or certified as destroyed to counsel of record
for the party that produced the Designated Material, or, in the case of deposition testimony
regarding designated exhibits, counsel of record for the Designating Person. Alternatively, the
receiving party shall provide to the Designating Person a certification that all such materials
have been destroyed.

       16.     Inadvertent production of confidential material prior to its designation as such
in accordance with this Order shall not be deemed a waiver of a claim of confidentiality. Any
such error shall be corrected within a reasonable time.

        17.     Nothing in this Order shall require disclosure of information protected by the
attorney-client privilege, or other privilege or immunity, and the inadvertent production of such
information shall not operate as a waiver. If a Designating Party becomes aware that it has
inadvertently produced information protected by the attorney-client privilege, or other privilege
or immunity, the Designating Party will promptly notify each receiving party in writing of the
inadvertent production. When a party receives notice of such inadvertent production, it shall
return all copies of inadvertently produced material within three business days. Any notes or
summaries referring or relating to any such inadvertently produced material subject to claim of
privilege or immunity shall be destroyed forthwith. Nothing herein shall prevent the receiving
party from challenging the propriety of the attorney-client privilege or work product immunity
or other applicable privilege designation by submitting a challenge to the Court. The
Designating Party bears the burden of establishing the privileged nature of any inadvertently
produced information or material. Each receiving party shall refrain from distributing or
otherwise using the inadvertently disclosed information or material for any purpose until any
issue of privilege is resolved by agreement of the parties or by the Court. Notwithstanding the
foregoing, a receiving party may use the inadvertently produced information or materials to
respond to a motion by the Designating Party seeking return or destruction of such information
or materials. If a receiving party becomes aware that it is in receipt of information or materials
which it knows or reasonably should know is privileged, Counsel for the receiving party shall
immediately take steps to (i) stop reading such information or materials, (ii) notify Counsel for
the Designating Party of such information or materials, (iii) collect all copies of such
information or materials, (iv) return such information or materials to the Designating Party, and
(v) otherwise comport themselves with the applicable provisions of the Rules of Professional
Conduct.

       18.     The foregoing is entirely without prejudice to the right of any party to apply to
the Court for any further Protective Order relating to Designated Material; or to object to the

                                                 4
         Case 1:20-cv-00907-NRB Document 58
                                         57 Filed 08/31/21
                                                  08/30/21 Page 5 of 6




production of Designated Material; or to apply to the Court for an order compelling production
of Designated Material; or for modification of this Order; or to seek any other relief from the
Court.

        19.    The restrictions imposed by this Order may be modified or terminated only
by further order of the Court.

        20.   The parties hereby consent to the form and entry of the foregoing Stipulated
Protective Order.


 PLAINTIFF,                                         DEFENDANTS,

 FRAMEWORK MI, INC.                                 CVS Health Corporation; CVS Pharmacy, Inc.;
                                                    Caremark RX, LLC; ProCare Pharmacy, LLC
                                                    d/b/a Encompass RX
 By: /s/ Lucas W. Morgan
 Jonathan E. Levitt                                 By: /s/ Andrew M. Zeitlin
 Michelle L. Greenberg                              Andrew M. Zeitlin
 Lucas W. Morgan                                    Shipman & Goodwin LLP
 Frier Levitt, LLC                                  300 Atlantic Street, 3rd Floor
 84 Bloomfield Avenue                               Stamford, CT 06901-3522
 Pine Brook, NJ 07058                               Telephone: (203) 324-8100
 Telephone: (973) 618-1660                          Facsimile: (203) 324-8199
 Facsimile: (973) 618-0650                          Email: azeitlin@goodwin.com
 Email: jlevitt@frierlevitt.com
         mgreenberg@frierlevitt.com                 Glenn M. Cunningham (pro hac vice)
         lmorgan@frierlevitt.com                    Shipman & Goodwin LLP
                                                    One Constitution Plaza
                                                    Hartford, CT 06103
                                                    Telephone: 860-251-5000
                                                    Facsimile: 860-251-5099
                                                    Email: gcunningham@goodwin.com




IT IS SO ORDERED THIS ______        August
                      31st DAY OF __________________, 2021,


                                                     ____________________________________
                                                     Hon. Naomi Reice Buchwald
                                                     United States District Judge




                                                5
        Case 1:20-cv-00907-NRB Document 58
                                        57 Filed 08/31/21
                                                 08/30/21 Page 6 of 6




                                         EXHIBIT A


        I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled Framework MI, Inc. v. CVS Health
Corporation, et al., No. 20-cv-907 (S.D.N.Y. 2020), have been designated as confidential.
I have been informed that any such documents or information labeled “CONFIDENTIAL
PRODUCED PURSUANT TO PROTECTIVE ORDER” are confidential by Order of the
Court.


         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than
this litigation.




DATED:


Signed in the presence of:


                                           (Attorney)




                                               6
